DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamashita (US-20160061284).
	Regarding claim 1, Yamashita discloses a valve (26/39/33) that is configured to control a flow of a liquid in a flow passage (53) through which the liquid flows (fig 2); a flow passage formation part (40) including a first seat part (54) that is provided radially outward of a flow passage port of the flow passage (53), protrudes from the flow passage port and contacts the valve (33), a second seat part (55) that is provided radially outward of the first seat part (fig 2), protrudes from the flow passage port (at 53) and contacts the valve (33), and a circulation part (54/33a/92a) having an orifice (33a and/or 92a) that allows the liquid to flow from the flow passage port (53) toward the second seat part (55) in a state in which the valve is in contact with the first seat part (54)(paragraph 25); and a back pressure chamber 
	Regarding claim 2, Yamashita discloses wherein the first seat part (54) and the second seat part (55) are in an annular shapes (fig 6), and wherein the circulation part is provided in the first seat part (fig 4, at least 92a at 54).
	Regarding claim 3, Yamashita discloses a valve (26/39/33) that is configured to control a flow of a liquid in a flow passage (53) through which the liquid flows (fig 2); a flow passage formation part (40) including a first seat part (54) that is provided radially outward of a flow passage port of the flow passage (53), protrudes from the flow passage port and contacts the valve (33), a second seat part (55) that is provided radially outward of the first seat part (fig 2), protrudes from the flow passage port (at 53) and contacts the valve (33), a common part (91/92) that is used in common by the first seat part and the second seat part (fig 4) and forms a portion in contact with the valve (33), and a circulation part (33a/92a) having an orifice (92a) that allows the liquid to flow from the flow passage port (53) toward the second seat part (55) in a state in which the valve is in contact with the first seat part (fig 4), the circulation part (92a) being provided in the common part (fig 4).
	Regarding claim 4, Yamashita discloses another flow passage formation part (67) that forms another flow passage (68/48D) provided in parallel with the flow passage (fig 2); and a second valve (38/29) that is configured to control a flow of the liquid in the another flow passage (paragraph 56).
	Regarding claim 5, Yamashita discloses another flow passage formation part (67) that forms another flow passage (68/48D) provided in parallel with the flow passage (fig 2); and a second valve (38/29) that is configured to control a flow of the liquid in the another flow passage (paragraph 56).

	Regarding claim 7, Yamashita discloses a cylinder (3) containing a liquid (fig 1); a piston part (5) that is connected to a rod (6) moving in an axial direction and moves in the cylinder (fig 1); a valve (26/39/33) that is configured to control a flow of the liquid in a flow passage (53); a flow passage formation part (40) including a first seat part (54) that is provided radially outward of a flow passage port of the flow passage (53), protrudes from the flow passage port and contacts the valve (33), a second seat part (55) that is provided radially outward of the first seat part (fig 2), protrudes from the flow passage port (at 53) and contacts the valve (33), and a circulation part (54/33a/92a) having an orifice (33a and/or 92a) that allows the liquid to flow from the flow passage port (53) toward the second seat part (55) in a state in which the valve is in contact with the first seat part (54)(paragraph 25); and a back pressure chamber formation part (58) that forms a back pressure chamber (34) for applying a back pressure to the valve and includes a contact part that contacts with the valve radially inward of a position of the second seat part (at least the inner peripheral portion of 58 at or near 33).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657